Exhibit 10.10

 

PREMIUM FINANCE AGREEMENT

DISCLOSURE STATEMENT

AND SECURITY AGREEMENT

(CA License # 9739145 (AICCO, Inc.))

(CA License # 9739865 (Imperial Premium Finance, Inc.))

 

Talbot Premium Financing

 

AICCO, Inc.

 

101 Hudson Street, Jersey City, NJ 07302 (201) 631-5400 or (877) 902-4242

1630 East Shaw Ave., Suite 160, Fresno, CA 93710 (559) 256-3300 or
(877) 902-4242

777 South Figueroa St., 14th Fl., Los Angeles, CA 90017 (213) 689-3600 or
(877) 902-4242

Two Rincon Center, 121 Spear St., 3rd Fl., San Francisco, CA 94105
(877) 902-4242

One MacArthur Place, Suite 610, South Coast Metro, CA 92707 (714) 436-3500 or
(877) 902-4242

520 Pike Street, Suite 2700, Seattle, WA 98101 (206) 344-3237 or (877) 902-4242

 

A    TOTAL PREMIUMS    $ 4,385,500.00     

BORROWER / INSURED (The “Insured”)

(Name, Address and Telephone Number)

   Acct. No. B    CASH DOWN PAYMENT REQUIRED    $ 386,876.76     

In Patient Consultants Management Inc

IPC The Hospitalist Company

4605 Lankershim Blvd Ste 617

 

        C    AMOUNT FINANCED (The Amount of Credit Provided to Insured or on its
behalf)    $ 3,998,623.24     

North Hollywood

E-mail Address (optional):

  

CA            91602

818-766-3502

D   

FINANCE CHARGE

(Dollar amount credit will cost)

   $ 136,462.22     

ANNUAL PERCENTAGE RATE 6.65%

(Cost of Credit figured as a yearly rate)

E   

TOTAL PAYMENTS

(Amounts which will have been paid after making all scheduled payments)

   $ 4,135,085.46     

 

PAYMENT SCHEDULE

 

          

Amount of

Each Payment

 

  

Number of Payments

 

  

1st Payment

Due

 

   Final Payment

Due

 

             

Annual

 

  

Qtrly

 

  

Mthly

 

                 375,916.86              11    02/01/2008     12/01/2008

SEE PAGE 3 FOR SCHEDULE OF FINANCED POLICIES

 

AGREEMENT OF INSURED (JOINT AND SEVERAL, IF MORE THAN ONE)

 

THE UNDERSIGNED INSURED:

 

1.      In consideration of the premium payments being financed and, if
applicable, down payment being advanced by LENDER to the Insurance companies
listed on the SCHEDULE OF FINANCED POLICIES, or their representative, promises
to pay to the order of LENDER the TOTAL OF PAYMENTS to be made in accordance
with the PAYMENT SCHEDULE and if applicable, the amount of any down payment
advanced by LENDER subject to the provisions set forth in this Agreement.

 

2.      Irrevocably appoints LENDER Attorney-in-Fact with full authority, in the
event of default, to (i) cancel the said policies in accordance with the
provisions herein, (ii) receive all sums assigned to LENDER and (iii) execute
and deliver on behalf of the undersigned all documents, forms and notices
relating to the insurance policies listed on the SCHEDULE OF FINANCED POLICIES
in furtherance of this Agreement.

 

IMPORTANT NOTICE TO INSURED

 

NOTICE: 1. Do not sign this Agreement before you read it or if it contains any
blank spaces. 2. You are entitled to a complete filled-in-copy of this
Agreement. 3. Keep your copy of this Agreement to protect your legal rights. 4.
You are entitled to a Spanish translation of this Agreement before signing.
(Usted tiene derecho a la versión en español de este contrato antes de firmar).

 

NOTICE: See Pages 2 and 3 Additional Important Information.

 

THE INSURED AGREES TO THE PROVISIONS

ABOVE AND ON PAGES 2 AND 3

 

12/27/2007                    /s/ R. Jeffrey Taylor

 

AGENT OR BROKER Lockton Insurance Agency of Houston-Healthcare

 

BUSINESS ADDRESS

 

Healthcare Division

5847 San Felipe Street, Suite 320

Houston                         TX 77057-3000

 

TEL. NO./E-MAIL ADDRESS

                                                       713-458-5200

 

The Undersigned Agent or Broker:

 

1.      Represents and warrants as follows: (a) to the best of the undersigned’s
knowledge and belief, the insured’s signature is genuine or, to the extent
permitted by applicable Law, the undersigned Agent or Broker has been authorized
by the insured to sign this Agreement on their behalf, (b) the insured has
received a copy of this Agreement, (c) the scheduled Policies are in full force
and effect and the premiums indicated therefore are correct, (d) the insured may
cancel all scheduled policies immediately upon request, (e) none of the Policies
scheduled in the Agreement are non-cancelable, and (f) the down payment as
indicated in Box “B” and installments totaling $             have been collected
and are being retained by us.

 

2.      Upon cancellation of any of the scheduled Policies, the undersigned
Agent or Broker agrees upon demand to pay to LENDER or its assigns their
commission on any unearned premiums applicable to the cancelled Policies.

 

3.      For California business, the undersigned agent will receive from LENDER
$             for aiding in administration of premium finance agreement relating
to the above premiums.

 

THE AGENT OR BROKER AGREES TO THE

PROVISIONS ABOVE AND ON PAGE 3

 

DATE        SIGNATURE AND TITLE OF AGENT OR BROKER



--------------------------------------------------------------------------------

ADDITIONAL AGREEMENTS OF INSURED (JOINT AND SEVERAL, IF MORE THAN ONE)

 

  3. Cancellation. After the occurrence of a default in the payment of any money
due the LENDER or a default consisting of a transfer to a third party of any of
the scheduled policies, LENDER may request cancellation of the insurance
policies listed in the schedule upon expiration of 10 days written notice of
intent to cancel (13 days in Utah, 15 days in Idaho), provided said default is
not cured within such period, and LENDER may proceed to collect the entire
unpaid balance due hereunder or any part thereof by appropriate legal
proceedings. If any default results in the cancellation of the Policy, insured
agrees to pay a cancellation charge in accordance with applicable law (not
applicable in NV).

  4. Money Received After Cancellation. Any payment received after policy
cancellation may be credited to the indebtedness due hereunder without any
liability or obligation on the part of LENDER to request reinstatement of such
cancelled policy. Any sum received from an insurance company shall be credited
to the balance due hereunder; any surplus shall be paid over to the insured; in
case of deficiency, the insured shall pay the same.

  5. Application of Payments. If applicable law permits, all payments received
by LENDER will be applied to the oldest invoice first. Any remaining amounts
will be applied to late fees and other charges (if applicable), the remainder
(if any) would be applied to any other outstanding amounts.

  6. Returned Check Charge. If any payment made by check is returned because the
insured had no account or insufficient funds in the payor bank, insured will be
charged the maximum fee, if any, permitted under applicable law ($15 in NV).

  7. Default. If any of the following happens: (a) a payment is not made when it
is due, (b) a proceeding in bankruptcy, receivership, insolvency or similar
proceeding is instituted by or against insured, or (c) insured fails to keep any
promise the insured makes in this Agreement; Insured will be in default;
provided, however, that, to the extent required by applicable law, Insured may
be held to be in default only upon the occurrence of an event described in
clause (a) above. Clauses (b) and (c) not applicable in Nevada.

  8. Security. To secure payment of all amounts due under this Agreement,
insured assigns LENDER a security interest in all right, title and interest to
the Policy, including (but only to the extent permitted by applicable law):
(a) all money that is or may be due insured because of a loss under the Policy
that reduces the unearned premiums (subject to the interest of any applicable
mortgagee or loss payee), (b) any return of the premium for the Policy, and
(c) dividends which may become due insured in connection with the Policy.

  9. Right to Demand Immediate Payment in Full. At any time after default,
LENDER can demand and have the right to receive immediate payment (except to the
extent otherwise provided by applicable law, in which case LENDER will have the
right to receive such payment in accordance with such law) of the total unpaid
balance due under this Agreement even if LENDER has not received any refund of
unearned premium.

  10. Warranties. Insured warrants to LENDER (a) to have received a copy of this
Agreement and (b) if the insured is not an individual, that the signatory is
authorized to sign this Agreement on behalf of the insured. The insured
represents that it is not presently the subject of or in contemplation of a
proceeding in bankruptcy, receivership, or insolvency, or if it is a debtor in
bankruptcy, the Bankruptcy Court has authorized this transaction.

  11. Early Payment. At any time, insured may pay the whole amount still unpaid.
If insured pays the full amount before it is due, Insured will be given a refund
for the unearned Finance Charge computed by the method of refund as required by
applicable law.

  12. Assignments. Insured may not assign the Policy or this Agreement without
LENDER’s written consent. However, insured does not need LENDER’s written
consent to add mortgagees or other persons as loss payees. LENDER may transfer
its rights under this Agreement to anyone without insured’s consent. All of
LENDER’s rights shall inure to the benefit of LENDER’s successors and assigns.

  13. Collection. If money is due and Insured fails to pay, LENDER may collect
the unpaid balance from insured without recourse to the security interest
granted under this Agreement.

  14. Late Charges. Upon default in payment of any installments for not less
than five days (or such greater number of days required by applicable law),
insured agrees to pay a late charge in accordance with applicable law. In no
event shall such late charge exceed a maximum of 5% of such installment ($5 in
Montana; 2% maximum in Alaska and Oregon).

  15. Finance Charge. The finance charge begins to accrue from the effective
date of this Agreement or the earliest inception date of the Insurance
Policy(ies) listed on the Schedule of Policies, whichever is earlier. The
finance charge shall be computed on an annual basis of twelve (12) months of 30
days each. If LENDER terminates this Agreement due to a default insured will pay
interest on the outstanding indebtedness at the maximum rate authorized by
applicable state law in effect on the date of cancellation and from said date
until insured pays the outstanding indebtedness in full to LENDER. To the extent
permitted by applicable law, the Finance Charge may include a nonrefundable
agreement charge not to exceed $20 ($10 in AK, AZ and WA; $12.50 in MT).

  16. Attorney’s Fees. If LENDER hires an attorney (which is not a salaried
employee) to collect any money insured owes under this Agreement, insured will
pay that attorney's fees and other collection costs (including collectors’ fees)
if and to the extent permitted by applicable law (20% of outstanding balance
maximum in NV).

  17. Agent or Broker. The Agent or Broker named on the front of this Agreement
is neither authorized by LENDER to receive installments payable under this
Agreement nor is authorized to make any representations to insured on LENDER’s
behalf (except to the extent expressly required by applicable law).

  18. Amendments. If the insurance contract has not been issued at the time of
the signing of this Agreement, and if the policies being financed are assigned
risk policies or policies listed in a state fund, the policy numbers, if omitted
herein, may be inserted in this Agreement after it has been signed.

  19. Effective Date. This Agreement will not go into effect until it is
accepted by LENDER in writing. In the State of California, insured shall have
the right to disavow this Agreement for ten (10) days after acceptance by LENDER
if the Agreement contained any blank space when it was executed by insured (or
on insured’s behalf) and such blank space was subsequently filled in.

  20. Limitation of Liability. Insured recognizes and agrees that LENDER is a
lender and not an insurance company and that LENDER assumes no liability as an
insurer hereunder. LENDER’s liability for breach of any of the terms of this
Agreement or the wrongful or improper exercise of any of its powers under this
Agreement shall be limited to the amount of the principal balance outstanding,
except in the event of LENDER’s gross negligence or willful misconduct.

  21. Governing Laws. The law of the State of the insured’s residence shall
govern this Agreement, except, for Colorado, Hawaii, Idaho and Wyoming insureds
this contract is governed by the laws of the State of New York.

  22. Signature and Acknowledgement. Insured has signed and received a copy of
this Agreement. If the insured is not an individual, the undersigned is
authorized to sign this Agreement on behalf of the insured. All the insureds
listed in any Policy have signed. Insured acknowledges and understands that
insurance premium financing law does not require a insured to enter into a
premium financing agreement as a condition of the purchase of any insurance
policy.

  23. California Insured. FOR INFORMATION CONTACT THE DEPARTMENT OF
CORPORATIONS, STATE OF CALIFORNIA

  24. Additional Insured. There is nothing in any Policy that would require
Lender to notify or get the consent of any third party to effect cancellation of
such Policy.



--------------------------------------------------------------------------------

     Place (X)


If Not
Authorized
(See #4
below)

 

   SCHEDULE OF POLICIES (Continue Schedule on Attachment If Necessary)

Policy Number and

Prefix

(itemized)

   ò

X

  

Full Name of Insurance Company and  Name and Address of Policy Issuing Agent or
Company Office To Which Premium is

Paid and Notices are Sent

  

Type of

Policy Premium 

             Term
in
Mos.
Cov.
By
Prem.  

Effective Date

M/      D/      Y

   Policy Premiums         C: Doctors Company Interins Exch    PL :0      A     
0.00      12     01/01/2008    4,385,500.00                                    
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                               
                                  *(AR=ASSIGNED RISK), (A=AUDITABLE), (LS=LOSS
SENSITIVE)  

TOTAL PREMIUMS 

(Record in “A”)

   4,385,500.00                            

ADDITIONAL REPRESENTATIONS & WARRANTIES OF BROKER OR AGENT

 

4. Warrants that this is the authorized Policy issuing agent of the insurance
companies or the broker placing the coverage directly with the insurance company
on all the Policies scheduled except those indicated with an “X” above.

5. Warrants that there are no policies included in this Agreement which are
subject to audit, report of values, retrospective rating, or minimum earned
premium, except as indicated below, and that, if there are any, the deposit or
provisional premium thereon is not less than the anticipated premium to be
earned for the full term of the policy.

Policy No.(s):         _                 Minimum earned premium, if any: $
                                        

6. Warrants that there are no assigned risk policies in the Schedule of Policies
except as indicated in the Schedule of Policies.

7. The Agent or Broker will hold in trust for LENDER any payments made or
credited to the insured through the Agent or Broker directly, indirectly,
actually or constructively, by any of the insurance companies listed in the
Schedule of Policies and will pay the monies to LENDER upon demand to satisfy
the then outstanding balance hereunder.

8. The Agent or Broker will promptly notify LENDER in writing if any information
on this Agreement becomes inaccurate.

9. Warrants that all material information concerning the insured and Policies
necessary for Lender to cancel the Policies and receive the unearned premium has
been disclosed to Lender.

10. There is nothing in any Policy that would require Lender to notify or get
the consent of any third party to effect cancellation of such Policy.